Citation Nr: 0835426	
Decision Date: 10/15/08    Archive Date: 10/27/08

DOCKET NO.  05-26 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1. Entitlement to an increased disability rating for Post 
Traumatic Stress Disorder (PTSD), rated as 30 percent 
disabling prior to October 13, 2006, and as 50 percent 
disabling as of October 13, 2006.

2. Entitlement to an increased disability rating for diabetes 
mellitus, Type II, currently rated as 20 percent disabling.

3. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin disorder.

4. Entitlement to service connection for epilepsy.

5. Entitlement to service connection for painful tingling in 
the feet and legs.

6. Entitlement to service connection for heart disability.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1969 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

Although this appeal was the subject of a June 2008 Board 
decision and remand, the entirety of the Board action was 
vacated in August 2008 upon motion of the veteran through his 
representative, pursuant to 38 C.F.R. § 20.904.
 
The issues of an increased rating for PTSD and diabetes and 
service connection for a skin disorder and tingling in the 
legs and feet are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran currently does not have a heart disability.

2. Epilepsy was not present in service, was not manifested 
within one year of the veteran's discharge from service, and 
is not etiologically related to service.
CONCLUSIONS OF LAW

1. The criteria for the establishment of service connection 
for a heart disability are not met. 38 U.S.C.A. §§ 1110; 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 
(2007). 

2. The criteria for the establishment of service connection 
for epilepsy are not met. 38 U.S.C.A. §§ 1110; 5107(b) (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.310 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2006, 
June 2006, and December 2004. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; and (3) informing the veteran about the information 
and evidence he was expected to provide. Of note, 38 C.F.R. § 
3.159 has been revised in part recently. These revisions are 
effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. However, 
the veteran was nonetheless so advised, by letter dated in 
June 2006.  

The June 2006 letter provided notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
Although the notification obligations were not met before an 
initial RO decision in June 2005, the Board finds this timing 
error non-prejudicial since the veteran was afforded an 
opportunity to respond in light of this notice before 
issuance of the March 2007 Supplemental Statement of the Case 
(SSOC). See Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007); Simmons v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records, VA treatment records, and private medical 
records are associated with the claims file. Additionally, 
the veteran was afforded a VA examination in connection with 
his service connection claim for a heart disability. The 
veteran was not afforded a VA examination for his service 
connection claim for epilepsy. The Board finds that a VA 
examination is unnecessary for this claim since there is no 
evidence that it was incurred during active service. The 
Board finds that the RO fulfilled its duty to assist. 

The veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.

Analyses

The veteran contends that he has a heart disability and 
epilepsy that were incurred during active service or are 
secondarily related to a service connected disability. The 
preponderance of the evidence is against both claims, and 
they will be denied.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain diseases, including epilepsy and cardiovascular 
disease, may be presumed to have been incurred in or 
aggravated by active service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service. See 38 U.S.C.A. §§ 1101, 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a) (2006). Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006. The amendments to this 
section are not liberalizing. Therefore, the Board will apply 
the former version of the regulation.

Epilepsy

Service treatment records do not reflect complaints of 
symptoms or treatment for the disability. The veteran himself 
has stated on his claim submitted in 2004 that he first 
sought treatment for epilepsy in 1995 - fully 24 years after 
he was discharged from active service. Although the post-
service medical evidence of record shows that the veteran was 
treated for epilepsy after service, there is no medical 
reference to such a disorder until 1999, almost 30 years 
after the veteran's discharge from service or medical 
evidence suggesting that the veteran's epilepsy is 
etiologically related to service. The veteran testified at 
his October 2005 RO hearing that he believes that his 
seizures and epilepsy first manifested when he was fell down 
a flight of stairs in service. However, as noted above, there 
is no evidence of a seizure disorder or seizure-like symptoms 
in the service treatment records.

The evidence of a nexus between the veteran's current 
epilepsy and his military service, is limited to the 
statements of the veteran. This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation. See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Heart Disability

It is well-established law that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000). The veteran has not 
established the existence of a current heart disability. 

First, the veteran's service medical records are devoid of 
any mention of cardiac symptoms, complaints or diagnoses. 
Although the veteran's complaints of chest pain are noted in 
recent VA treatment records, a VA cardiovascular examination 
report, dated April 2006, reflects a diagnosis of no active 
cardiac disease at this time. The physician who conducted 
this examination reviewed the veteran's VA medical records 
and noted the reported two year history of chest pain. EKG 
testing yielded normal results, and the ECHO ejection 
fraction was 55%. The estimated mets was 10. Parenthetically, 
a private cardiovascular evaluation in April 1999 yielded a 
negative stress test with no evidence of ischemia or 
myocardial perfusion scans.

Although the veteran contends that he has heart disease 
related to service or to his service-connected diabetes, 
there is no competent evidence of current heart disease. 
Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes. Espiritu, supra. 
However, lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation. 38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence). 

The veteran's lay statements may be competent to support 
claims for service connection by supporting the occurrence of 
lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation. 38 
U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau, 
supra.; Buchanan, supra. In the instant case, the evidence of 
record does not demonstrate that the veteran, who is 
competent to comment on his post-service symptoms, has the 
requisite expertise to render a medical diagnosis or to 
comment on a question of medical causation or aggravation. 
While the veteran's contentions have been carefully 
considered, the medical evidence establishes that the veteran 
does not currently have a heart disability.

Accordingly, the Board concludes that the preponderance of 
the evidence is against these claims.


ORDER

Service connection for epilepsy is denied.

Service connection for heart disease is denied. 


REMAND

The remaining claims must be remanded for additional notice 
and/or development for compliance with VA's duty to notify 
and assist. 

Regarding the claims for increased ratings for PTSD and 
diabetes, the veteran has indicated that these disabilities 
have worsened since the most recent VA examinations. While 
the Board is not required to direct new examinations simply 
because of the passage of time, VA's General Counsel has 
indicated that a new examination is appropriate when the 
record demonstrates or the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination. VAOPGCPREC 11-95 
(April 7, 1995). Additionally, the veteran's recent 
statements suggest that he continues to receive VA treatment 
for his service-connected PTSD and diabetes. As such, updated 
VA treatment records should be requested. 

As to the claim of entitlement to service connection for 
painful tingling in the feet and legs, the veteran contends 
that this disability is either related to service or to the 
service-connected low back disability or diabetes. Service 
connection for the low back disability was granted in a March 
2007 rating decision. (The Board notes that the RO denied a 
claim for service connection for numbness of the legs in 
August 1988, and this is considered a separate and distinct 
claim.) Inasmuch as the current claim is based in large part 
on a theory of secondary service connection, and in 
consideration of the veteran's service-connected diabetes as 
well as in light of the recent grant of service connection 
for the low back disability, the Board finds that additional 
development is warranted. VA's duty to assist the veteran 
includes obtaining a thorough and contemporaneous examination 
where necessary to reach a decision on the claim. See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006). See 
also Snuffer v. Gober, 10 Vet. App. 400 (1997). Under the 
present circumstances, the Board finds that examination is 
warranted.

Lastly, the veteran seeks service connection for a skin 
disorder. The Board notes that the claim of entitlement to 
service connection for a skin rash was denied in August 1988 
in an unappealed rating decision. When the veteran filed his 
claim in September 2004 and was notified of the VA's duty to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in November 
2004 and June 2007, he was not informed that there was a 
prior final decision regarding his skin disorder claim. 
Because of the final prior denial, he must present new and 
material evidence as set forth in 38 C.F.R. § 3.156. In a new 
and material evidence claim, adequate notice must include the 
evidence and information that is necessary to reopen the 
claim and the evidence and information that is necessary to 
establish the underlying claim for the benefit sought. Kent 
v. Nicholson, 20 Vet. App. 1 (2006). Such notice is necessary 
prior to Board adjudication of this claim.

Accordingly, the case is REMANDED for the following action:

1. The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran. The veteran 
shall submit identifying information and 
any necessary authorization to enable VA 
to obtain such records on his behalf. If 
the RO or the AMC is unsuccessful in its 
efforts to obtain any such evidence, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.


2. Then, the veteran should be afforded 
examinations as follows: 

(a) To determine the severity of his PTSD 
and diabetes mellitus Type II.

All indicated studies should be 
performed. As to PTSD, the examiner is 
asked to evaluate the current features 
and manifestations of the veteran's PTSD, 
and a GAF score should be assigned.

The examiners should also provide an 
opinion concerning the impact of the 
service-connected disabilities on the 
veteran's ability to work.

(b) To determine whether the veteran has 
a separate and distinct disability which 
can be characterized as painful tingling 
in the feet and legs. If such disability 
is found, the examiner must comment on 
whether this disability is etiologically 
related to active service or service-
connected diabetes or low back 
disability. 

The claims folders must be made available 
to and reviewed by the examiners. The 
rationale for all opinions expressed 
should also be provided.

3. Advise the veteran of what evidence 
would substantiate his petition to reopen 
the claim of service connection for a 
skin disorder, last finally denied in an 
August 1988 rating decision. Apart from 
other requirements applicable under the 
VCAA, the RO/AMC will comply with the 
Kent ruling, and advise the claimant of 
the evidence and information that is 
necessary to reopen the claims and the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claims for the benefits. 
In so doing, the RO/AMC will comply with 
any directives of the Veterans Benefit 
Administration and advise the claimant of 
the element or elements required to 
establish service connection that were 
found insufficient in the previous 
denials. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).

4. Then, the RO/AMC should readjudicate 
the veteran's claims. If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case and an 
appropriate period of time for response. 
The case should then be returned to the 
Board for further consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


